Citation Nr: 1116521	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-09 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Whether a timely notice of disagreement (NOD) was received to appeal a December 20, 2006, rating decision denying service connection for peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a rating decision dated December 20, 2006, the RO denied service connection for PTSD, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and acne.  In a rating decision dated December 28, 2006, the RO again denied service connection for PTSD.  In an April 2008 letter, the RO informed the Veteran that a timely notice of disagreement (NOD) for the claims for peripheral neuropathy was not received. 

For the reasons explained below, the claim for service connection for PTSD is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO mailed on December 26, 2006, notice of a December 20, 2006, rating decision denying service connection for peripheral neuropathy of the upper and lower extremities.

2.  In a June 2007 statement submitted to the RO, the Veteran expressed disagreement with denial of service connection for PTSD, but did not express disagreement with denial of service connection for peripheral neuropathy of the upper and lower extremities.

3.  A statement in which the Veteran expressed disagreement with the December 2006 denial of service connection for peripheral neuropathy of the upper and lower extremities was dated and received in January 2008, more than one year after the December 26, 2006, mailing of notice of the denial.


CONCLUSION OF LAW

The Veteran did not initiate a timely appeal with respect to the December 20, 2006, rating decision denying service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With a December 26, 2006 letter in which the RO informed the Veteran of the December 20, 2006 rating decision, the RO enclosed a VA form explaining the Veteran's rights to appeal the decision, including the procedures and time limits for initiating and completing an appeal.  In an April 2008 letter, the RO informed the Veteran that a letter he submitted in January 2008 was received more than a year after the December 26, 2006 notice of the denial of service connection for peripheral neuropathy, was not timely, and could not be accepted as an NOD as to that denial.  

With respect to the NOD timeliness issue, the record contains the relevant information that the Veteran has identified.  The record includes communications that the Veteran sent to the RO after the RO denied the peripheral neuropathy claim.  The record also includes transcripts of hearings before an RO Decision Review Officer (DRO) in March 2009, and before the undersigned Veterans Law Judge in February 2011.

The question in this case is whether the Veteran filed a timely NOD to the denial of service connection for peripheral neuropathy.  The Veteran submitted evidence to support his argument that he filed a timely NOD and provided argument as to why his NOD with the denial of service connection for peripheral neuropathy should be recognized as timely. Accordingly, the Veteran actively participated in the claims process by submitting arguments and copies of correspondence he had submitted earlier.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the NOD timeliness issue on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has appealed the RO's finding that he did not initiate a timely appeal of a December 20, 2006 denial of his claim for service connection for peripheral neuropathy of the upper and lower extremities.  He asserts that his 2008 letter should be accepted as an NOD, or that other correspondence he submitted following the denial should be accepted as initiating an appeal regarding the peripheral neuropathy claim.

In June 2006 the RO received the Veteran's claim for service connection for several conditions, including peripheral neuropathy of the upper and lower extremities.  The rating decision denying service connection for peripheral neuropathy of the upper extremities and lower extremities is dated December 20, 2006.  On December 26, 2006 the RO mailed a letter notifying the Veteran of that decision, and enclosed a copy of the decision.

To initiate an appeal of a rating decision, a claimant must file an NOD within one year from the date of mailing of notice of the result of the determination.  38 U.S.C.A. § 7105.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with a determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201.  An NOD postmarked before the expiration of the one year period will be accepted as timely filed.  38 U.S.C.A. § 7105(b)(1).  If no NOD is filed within the prescribed period, the action or determination becomes final.  38 U.S.C.A. § 7105(c).  

In the December 20, 2006 rating decision, the RO also denied service connection for PTSD.  The RO indicated that the Veteran had not identified any stressful incidents that he experienced during service.  Thereafter, the RO associated with the claims file a statement from the Veteran regarding stressful incidents during his service.  The RO addressed that statement in a new rating decision, dated December 28, 2006.  The RO again denied service connection for PTSD.  That rating decision did not address peripheral neuropathy, nor any other claimed condition besides PTSD.  The RO's letter issuing the December 28, 2006 rating decision is dated January 11, 2007.

The claims file contains a statement from the Veteran labeled as a notice of disagreement.  He wrote that he disagreed with the December 28, 2006, decision denying service connection for PTSD.  The Veteran also stated that he wanted to file new claims for service connection for hearing loss and tinnitus.  The Veteran dated the statement June 13, 2007.  The statement is not marked by any date stamp showing when it was received by the RO.  The Veteran also submitted to the RO statements and information which he dated January 4, 2008.  The RO stamped the material as received January 11, 2008.  The Veteran referred to an earlier communication in which he appealed VA's denial of service connection for PTSD.  He provided additional information about stressful experiences during his service.  He wrote that he also disagreed with the "December 26, 2006" rating decision denying service connection for peripheral neuropathy of the upper and lower extremities.

On April 1, 2008, the RO issued the Veteran a statement of the case (SOC) with respect to the issue of service connection for PTSD.  In a letter dated April 11, 2008 the RO informed the Veteran that his letter received on January 11, 2008 could not be accepted as an NOD with the denial of service connection for peripheral neuropathy.  The RO stated that to file an appeal, a claimant must submit an NOD no later than one year after notification of the adverse decision the claimant was appealing.

In a statement dated by the Veteran on April 23, 2008, and stamped as received by the RO on April 28, 2008, the Veteran expressed his disagreement with the RO's conclusion that his January 11, 2008 statement was not acceptable as an NOD.  The Veteran stated that he had submitted information during 2007.  He asserted that the paperwork requirements for VA claims and appeals were confusing.

In October 2008, the RO issued an SOC on the issue of whether the Veteran had submitted a timely NOD to initiate an appeal of the December 20, 2006, denial of service connection for peripheral neuropathy of the upper and lower extremities.  In November 2008, the Veteran submitted a VA Form 9, substantive appeal.  He indicated that he wanted to continue his disagreement regarding peripheral neuropathy and the NOD that he filed.

In the March 2009 DRO hearing, the Veteran stated that he had sent a communication to the RO in June 2007.  He indicated that he had believed that communicating with VA about his claims within a year after a denial would raise and maintain an appeal.  

The RO mailed notice of the December 20, 2006 rating decision, which included denial of service connection for peripheral neuropathy of the upper and lower extremities, on December 26, 2006.  During the year following that mailing date, the Veteran submitted a June 2007 NOD with the denial of service connection for PTSD.  The Veteran therein specifically stated that he disagreed with the denial of service connection for PTSD, and did not mention the denial of service connection for peripheral neuropathy.  There is nothing in the June 2007 communication that implies disagreement with, or a desire to appeal, the denial of service connection for peripheral neuropathy.  The Board concludes that the June 2007 communication was not an NOD with the denial of service connection for peripheral neuropathy.

In the Veteran's January 2008 communication with the RO, he expressed disagreement with the December 2006 rating decision denying service connection for peripheral neuropathy of the upper and lower extremities.  There is not a record of the postmark of the Veteran's communication, but the Veteran dated the communication January 4, 2008.  Even according to the date the Veteran entered, then, the Veteran did not submit that expression of disagreement on the neuropathy issue by December 26, 2007.  His January 2008 statement was not filed within a year of notice of the December 2006 denial, so it was not filed in time to constitute an NOD on the neuropathy issue.  As there was not a timely NOD on the issue of service connection for peripheral neuropathy of the upper and lower extremities, the Board cannot consider that issue on its merits, and the appeal is denied.


ORDER

As a timely NOD was not received, no appeal has been initiated of the December 20, 2006, rating decision denying service connection for peripheral neuropathy of the upper and lower extremities, and the appeal is denied.


REMAND

The Board finds that additional development is needed prior to adjudicating the Veteran's claim for service connection for PTSD.  

While some of the Veteran's service personnel records are of record, it is unclear whether his complete personnel file is of record.  It is noted that the copy of a DD Form 214 submitted with his claim in 2006 was altered to reflect a military occupational specialty of 0311, which is a rifleman.  However, no such MOS was listed on DD Forms 214 obtained directly from the service department.  The Veteran contends that he was in firefights, in which he and other service members were under enemy fire, fired upon the enemy, and killed enemy fighters.  On remand, the Veteran's entire personnel file should be requested.  

The Veteran recently testified that he or his unit was awarded a Meritorious Unit Citation.  Documentation supporting such was not submitted.  Efforts to verify that his unit H&MS-1 MWHG-1, 1st MAW received such medal for actions during December 13, 1970 to March 25, 1971 should be made through official sources.  

The Veteran also testified that he receives Social Security Disability benefits.  He should be asked whether such benefits are due to his psychiatric disability.  If so, such records should be requested on remand. 

Accordingly, the claim is REMANDED for the following:

1.  The RO/AMC should request the Veteran's complete service personnel file through official channels.

2.  The RO/AMC should attempt to verify, through official channels, that the Veteran or his unit (H&MS-1 MWHG-1, 1st MAW) received a Meritorious Unit Citation for actions during December 13, 1970 to March 25, 1971.

3.  Contact the Veteran and ask him whether he receives Social Security disability benefits for a psychiatric disorder.  If so, request the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If additional development is deemed necessary, such should be undertaken.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


